        USM-285Case:   3:17-cv-00266-wmc
                is a 5-part                       Document
                            form. Fill out the form and print 5#: 20-1 Sign
                                                               copies.   Filed: 07/24/19
                                                                            as needed      Page
                                                                                      and route as 1specified
                                                                                                     of 1 below.
  U.S. Department of Justice                                                               PROCESS RECEIPT AND RETURN
  United States Marshals Service                                                           See "Instructions fir Service of Process by US. Marshal"

   PLAINTIFF                                                                                                             COURT CASE NUMBER
   Cortez Willie Shields                                                                                                17-cv-266-wmc
   DEFENDANT                                                                                                             TYPE OF PROCESS
   Lt. Tony, et al.                                                                                                     CIVIL, summons and complaint




                   {
                         NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

       SERVE             Sarah L., Dane County Jail - Mental Health Depai tment
          AT             ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

                         115 W. Doty St., Madison, WI 53703
   SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                               Number of process to be
                                                                                                                    served with this Form 285     1
                  I—Cortez Willie Shields, 241621
                                                                                                                    Number of parties to be
                    Racine Correctional Institution                                                                 served in this case           4
                    P.O. Box 900
                    Sturtevant, WI 53177-0900                                                                       Check for service
                                                                                                                    on U.S.A.                     No

       SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses.
       All Telephone Numbers, and Estimated Times Available for Service):
Fold                                                                                                                                                                  Fold




                qf Attorney other Originator requesting service on behalf of:                                                                         DATE
                                                                                           E PLAINTIFF            TELEPHONE NUMBER


                                               aefroc                                      LJ DEFENDANT           608-261-5724                        7/1/19

                     BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
   I acknowledge receipt for the total      Total Process   District of      District to       Signature of Authorized USMS Deputy or Clerk                  Date
   number of process indicated.                             Origin           Serve
   (Sign only for USM 285 if more
   than one USM 285 is submitted)                           No.              No.

   I hereby certify and return that I 0 have personally served ,0 have legal evidence of service, 0 have executed as shown in "Remarks", the process described
   on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

       0 I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
   Name and title of individual served (if not shown above)                                                                0 A person of suitable age and discretion
                                                                                                                               then residing in defendant's usual place
                                                                                                                               of abode
                                                                                                                           Date                   Time
                                                                                                                                                                    y arn
   Address (complete only different than shown above)

                                                                                                                           7-18-19                                  LI Pm
                                                                                                                           Sign ure of U.S. Marshal or Deputy
                                                                                                                                              /gte,v/

   Service Fee           Total Mileage Charges Forwarding Fee             Total Charges        Advance Deposits     ,Am ou it owed to U.S..Marsly o
                         including endeavors)                                                                       (Amount of Refund*)

                                                                                                                                          $0.00
   REMARKS:       priviw             evar-E.,P                  BRZTTNCy IV= (A.S.G114 'AWL       .44.97; "A NWCP--
                 A 4 PA H          L. (AAA K-Y4/6-                        /111474 1-• MI /A 711 e7 /-mvi. Sic/014- 544,Ws
        &4. /to 0-kAil 1.
       PRINTS COPIES:        I. CLERK OF THE COURT                                                                                      PRIOR EDITIONS MAY BE USED
                             2. USMS RECORD
                             3. NOTICE OF SERVICE
                             4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
                                if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                           Form USM-285
                             5. ACKNOWLEDGMENT OF RECEIPT                                                                                                           Rev. 12/80
